OPINION — AG — ** DEATH BENEFITS — HOLIDAYS — STATE LIABILITY ** WHERE A REGULAR EMPLOYEE OF A " STATE AGENCY " AFFECTED BY 74 Ohio St. 706 [74-706] DIES WHILE IN THE SERVICE OF SUCH A STATE AGENCY, THE EARNED BUT UNPAID SALARY OF SUCH PERSON SHOULD BE PAID TO HIS ESTATE, AND AN ADDITIONAL AMOUNT EQUALING THE SALARY OF SUCH PERSON FOR THE PERIOD OF HIS " UNUSED VACATION LEAVE " (NOT EXCEEDING FIFTEEN DAYS) SHOULD BE PAID TO HIS ESTATE. (ANNUAL LEAVE, PAYMENT, DEATH OF EMPLOYEE) CITE: 74 Ohio St. 706 [74-706], 74 Ohio St. 708 [74-708] (JAMES P. GARRETT)